FUNDING, PRODUCTION AND DISTRIBUTION AGREEMENT BETWEEN PACIFIC GOLD ENTERTAINMENT INC. AND POWERUP STUDIOS FOR THE VIDEO GAME “BLOOD: BUTCHERS BLOCK ". This Memorandum of Agreement (“Agreement”) is made and entered into as of January 27, 2008 (“Effective Date”), by and between PowerUp Studios (PS) and Pacific Gold Entertainment Inc (“PGE”).Where applicable, "PS” and "PGE" will individually be referred to as the “Party” and collectively as the “Parties. RECITALS: WHEREAS, PGE is in the business of securing capital, developing, producing for Feature and Long Form Films for Theatrical, Cable and Direct to Video Distribution and the production of Video Games. WHEREAS, PS is in the business of writing and developing, recruiting talent for, producing and post-producing for Long Form video games NOW, THEREFORE, in consideration of the above recitals and the commitments set forth herein, the receipt and sufficiency of which are hereby acknowledged, the Parties agree as follows: Based on a general understanding and agreement between Pacific Gold Entertainment Inc. and Power Up Studios with the right to secure funding to produce the long form video game with the current working title “BLOOD: BUTCHERS BLOCK” and in consideration of the rights granted by PGE to PS hereunder, PGE will provide up to $250,000. in cash or other bankable considerations, distribution opportunities, and talent procurement for the video game. Final budget will be determined between all parties, and will not exceed 250,000.00 CDN Repayment of Investment: For providing said funds, PGE will be in the first position to recoup its funds used to produce the video game. Following that, the equity owners, Pacific Gold Entertainment 90% and Powerup Studios 10%, will receive funds Pari Passau of the producer’s gross, of the entire game equity.
